DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/04/2021.

Examiner's Statement of reason for Allowance

Claims 26-44 renumbered as 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an apparatus, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause apparatus at least to, support mobile-terminated non-internet protocol data delivery via a T6a interface between a service capability exposure function and said apparatus, towards a user equipment using a power saving mechanism, served by said apparatus, and receive from the service capability exposure function a mobile-terminated non-internet protocol data delivery request including information indicating a time frame within which a mobile-terminated non-internet protocol data delivery response is awaited by the service capability exposure function.
The closest prior art, as previously recited, Alcatel-Lucent, Ryu et al. (US 2018/0324652 A1), KIM et al. (US 2004/0236547 A1), are also generally directed to various aspects of SMS procedures for UEs in extended idle mode DRX.  However, none of Alcatel-Lucent, RYU and KIM teaches or suggests, alone or in .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478